           Case 1:18-cv-05255-AT Document 5 Filed 12/05/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORIGIA
                                 ATLANTA DIVISION

Willie Stargell,                                    )
                                                    )
       Plaintiff,                                   )      Case No.: 1:18-cv-05255-AT
                                                    )
v.                                                  )
                                                    )
Southeastern Freight Lines, Inc.,                   )
                                                    )
       Defendant.                                   )
                                                    )

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff Willie Stargell, through his undersigned counsel, files this Notice of Voluntary
Dismissal of this case without prejudice in accordance with Rule 41(a)(1) of the Federal Rules of
Civil Procedure.


Dated: December 5, 2018

                                                 Respectfully submitted,

                                                 /s/ Sergei Lemberg
                                                 Sergei Lemberg, Esq.
                                                 LEMBERG LAW, L.L.C.
                                                 43 Danbury Road, 3rd Floor
                                                 Wilton, CT 06897
                                                 Telephone: (203) 653-2250
                                                 Facsimile: (203) 653-3424
                                                 slemberg@lemberglaw.com

                                                 Attorney for Plaintiff
          Case 1:18-cv-05255-AT Document 5 Filed 12/05/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2018, a true and correct copy of the foregoing
Notice of Voluntary Dismissal was served electronically by the U.S. District Court for the
Northern District of Georgia Electronic Document Filing System (ECF) and that the document is
available on the ECF system.


                                          By_/s/ Sergei Lemberg_________
                                              Sergei Lemberg, Esq.
